DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.
Claims 1 and 13 are amended. Claim 19 is canceled and claims 20 and 21 are added (see Claim Objections, below). Claims 1-5, 11-18, 20 and 21 are pending and are rejected for the reasons provided below.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 19 and 20 have been renumbered as claims 20 and 21.
It appears that previously filed claim 19 has been canceled (see claim listing of 6/24/21). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11-18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claims 1 and 13 contain newly added limitations requiring that the protective film coats the gap separating the battery lid opposing part and the external terminals. Applicant states, at the top of page 8 of the Remarks filed 7/26/21 that support for new claims can be found in Figures 1, 7, 9, 10, and 12. However, the examiner is unable to find support for the protective film coating the gap. Furthermore, it is unclear how a gap, which is by definition a break or opening, can be coated, since a gap is defined by the lack of physical material. It would appear, based on the Remarks, that Applicant is interpreting this limitation to mean that the protective film directly coats the battery lid; however, the examiner is unable to find support for this limitation either.


Claim Interpretation
Claims 2 and 14 contain limitations to ridges on the battery contained. Based on the specification, the examiner has determined that the limitations refer to the edges formed between sides of the battery container. The examiner finds that ridges and edges are different structural features, and ridge is not synonymous with edge. The examiner notes that Applicant may act as their own lexicographer if they disclaim the full scope of a claim term in the specification. MPEP IV Since the term ridge is used to describe the structural feature of an edge throughout the specification, and the term edge is not used in the specification, the examiner is interpreting ridge to mean edge, and finds that Applicant is acting as their own lexicographer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 11-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0205895) in view of Byun (US 2015/0079460), Ochi et al. (US 2013/0034764) and Knapp (US 2015/0221899).
Regarding claims 1 and 13, Kim teaches a rectangular secondary battery enclosure comprising a battery can, or casing (26), including a rectangular bottom surface and having the shape described in the claims (Figures 1-10, [0041]).
Kim further teaches a battery lid, or cap plate (31), configured to cover an opening part of the battery casing and including external terminals (21, 22) (Figure 2, [0042]).
Kim teaches a battery container, or rechargeable battery (101), including the can (26) and lid (31) (Figure 3).
Kim teaches a continuous sheet of insulating film, or first thin film insulating member (73) that coves the six faces of the battery container (Figure 4, [0064]-[0067]). It is clearly seen in Figure 4 that the battery lid opposing part (73a) of the insulating film (73) includes opening parts for exposing the external terminals (21) and forms a gap between the battery lid opposing part (73a) and the terminal (21)).

With further regard to claims 1 and 13, Kim teaches the use of a protective film, or thin film insulating member (74) that coats a portion of the continuous sheet (73) and covers a gap between the opening part and the external terminals. Since the protective film (74) of Kim covers the gap, the examiner finds that it coats the gap (see 112 a rejection, above).

Further regarding claims 1 and 13, Kim does not teach that the protective film (73) is formed on a portion of each of the pair of wide-side surfaces.

Byun teaches tapes (42), analogous to the claimed protective film and the second thin film insulating member (98) of Kim, provided near the terminals (22, 24) on the lid (21), and covering a portion of each pair of the wide side surfaces of the battery (Figures 2 and 4).
Byun teaches that providing the tapes (42) with overlap on a portion of the side surfaces of the battery form overlap of other tapes is desirable in order to prevent permeation of a foreign material such as moisture into the case and prevent generation of damage to the rechargeable battery caused by the foreign material ([0047]).
Therefore, it would have been obvious to the person having ordinary skill in the art at the time of the invention to provide overlap of the protective film of Kim onto the wide-side surfaces of the battery such as suggested by Byun in order to prevent permeation of a foreign material such as moisture into the case and prevent generation of damage to the rechargeable battery caused by the foreign material.

With further regard to claims 1 and 13, Kim teaches the claimed invention except for each specific overlap and opening arrangement of the insulating film. It is noted that Kim teaches overlap on the top surface (Figure 6).
Ochi teaches an insulating film with overlap on the narrow side surfaces (Figure 5), and Knapp teaches an insulating film with overlap on the narrow side surfaces (Figure 2).
It would have been obvious to the skilled artisan to rearrange the overlaps in the insulating film depending on, for example, the ease of cutting or forming the film, minimizing extra thickness of the 

Further regarding claims 2 and 14, it is clearly seen in Figure 6 of Kim that all corners and ridges are covered.

As for claims 3, 5, 15, and 17, Kim teaches a thermal adhesion layer used to heat fuse the insulating film (75) to the casing and to ends (75a, 75b) of the film (Figure 6, [0012]-[0014], [0066]).

With regard to claims 4 and 16, Kim is silent on the material of the insulating film.
Knapp teaches that the insulating film may include, for example, polyethylene ([0027]).
It would have been obvious to the skilled artisan at the time of the invention to use polyethylene in the insulating film of Kim such as suggested by Knapp and the results of the substitution would have been predictable. MPEP 2141 III B

Regarding claim 12, it is seen in Figure 6 that the insulating film (75) of Kim includes an opening part formed on the battery lid opposing part to permit discharge of gas from a battery housed in the battery container through a vent member (39) (see also Figure 1,  [0043]).

With regard to claims 11 and 18, Kim teaches that the protective film, or second thin film insulating member (98), is formed from an adhesive layer (96) such as epoxy ([0096]).

With regard to claims 20 and 21, Kim fails to teach that the gap extends to a portion of each of the pair of wide-side surfaces.

It is noted, based on the various embodiments of Kim, e.g. as seen in Figures 2, 4, and 7-10, that the position of the continuous insulating film relative to the protective film is easily altered and is not particularly required to be in any certain arrangement.
It would have been obvious to the skilled artisan to change the shape of the gap of Kim so that the gap extends onto the wide-side surfaces, similarly to the arrangement as shown in Knapp, in order to ensure enough space for the terminals to fit through the intended opening of the insulating film, or first thin film insulating member (73). A larger opening would ensure that the first thin film insulating member does not become inadvertently cover a portion of the terminal. It has been held that changes in shape are within the ordinary level of skill in the art. MPEP 2144.04 IV B

Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive.
Beginning on page 9, Applicant argues that Figures 5 and 10 of Kim fail to teach the gap as claimed in claims 1 and 13. The examiner disagrees; as is seen above and in the Advisory Action of 7/7/21, this limitation is found in Figure 4 of Kim.
With regard to the arguments at the top of page 10 concerning the limitations to the protective layer extending to the wide-side surfaces, the examiner maintains that those limitations are obvious over Byun, as discussed above and on page 4 of the Final Rejection mailed 3/24/21.

Next, at the bottom of page 10, Applicant argues that the thin film insulating member (74) of Kim “does not coat the gap” (emphasis added by Applicant). This limitation is addressed above in the 

As to Applicant’s arguments on pages 11-12 concerning the deficiencies of the additional references, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As to Applicants statements on pages 13-14 regarding the desirable insulating and watertightness properties of the disclosed battery, it is noted that those features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729